For immediate release HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. Announces Extension of Subscription Rights Offering New York, New York, August 12, 2009 - Hotel Outsource Management International, Inc.(OTC BB: HOUM.OB) (the “Company”), announced today that it has extended the expiration date for its subscription rights offering (the “Rights Offering”). Accordingly, shareholders may now exercise their non-transferable subscription rights until August 27, 2009. During the extended offering period for the Rights Offering, orders to purchase the Company’s common stock may be placed by any person who was a shareholder on the record date, June 25, 2009. In addition, each right entitles the shareholder to purchase .2880 of a share.Other than the extension of the expiration date and the revised number of shares eligible to be purchased upon exercise of each right, all other offering terms described in the Company’s prospectus remain the same and apply during the extended period of the offering. For further information regarding the offering, or to obtain a prospectus, please contact Andrea I. Weinstein, Legal Counsel, at +1 (212) 344-1600. About HOMI HOMI is a multi-national service provider in the hospitality industry, supplying a range of services in relation to computerized minibars that are primarily intended for in-room refreshments. HOMI was incorporated under the laws of Delaware in 2000 and is listed on the Over-the-Counter Bulletin Board, or "OTC Bulletin Board" under the symbol "HOUM.OB." HOMI and its subsidiaries are engaged in the distribution, marketing and operation of computerized minibars in major branded hotel chains, operating approximately 9,800 computerized minibar systems at 29 hotels located in the United States, Europe, Israel and Australia, and in the development and manufacture of a new range of computerized minibar systems, designed to improve the performance of minibar departments, and thereby improving the hotel’s bottom line. HOMI offers a number of solutions that are designed to meet the hotel's needs, ranging from consultation, supervision and rental services, to full outsource installation and operation arrangements. HOMI's leading products are the HOMI® 336 and the HOMI® 330, a smaller version of the HOMI® 336.
